 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8     MELINDA C. HANCZYC,                                  No. C19-39 RSM

 9                            Plaintiff,
       and                                                   STIPULATION AND AGREED
10                                                           ORDER RE: INTERVENTION
       PROGRESSIVE MAX INSURANCE
11     COMPANY as Subrogee of MELINDA C.
       HANCZYC,
12
                              Intervenor-Plaintiff,
13

14     vs.

15     UNITED STATES OF AMERICA,

16                           Defendant.

17           COMES NOW, Intervening Plaintiff Progressive Max Insurance Company as Subrogee of

18   Melinda C. Hanczyc (hereinafter “Intervening Plaintiff”) and Plaintiff Melinda C. Hanczyc

19   (hereinafter “Plaintiff”) and Defendant United States of America (hereinafter “Defendant”), by

20   and through their respective undersigned counsel of record, jointly submit this stipulation to allow

21   Intervening Plaintiff leave to intervene, and file their Complaint in Intervention in this case.

22

23

24                                                                                  Law Offices of
     STIPULATION AND AGREED ORDER RE:                                            James M. Kristof, P.S.
                                                                           Island Corporate Center, Suite 360
     INTERVENTION - 1
                                                                                  7525 S.E. 24th Street
                                                                                Mercer Island, WA 98040
                                                                        Phone: 206-275-0770 Fax: 206-275-0880
 1           IT IS HEREBY STIPULATED AND AGREED, between Plaintiff, Intervening

 2   Plaintiff, and Defendant as follows:

 3           A.      Plaintiff commenced this action seeking damages against Defendant under the

 4   Federal Tort Claims Act, 28 U.S.C. §§ 2671 for damages arising from a motor-vehicle collision

 5   that occurred on January 21, 2016 between Plaintiff and Defendant.

 6           B.      Intervening Plaintiff was the insurer of Plaintiff, pursuant to a certain policy of

 7   insurance, and Progressive is making this claim as a result of its subrogation rights and

 8   contractual rights (including right of recovery, reimbursement, and/or and ratification) arising

 9   from said policy of insurance and payments made pursuant thereto for property damages for the

10   benefit of Plaintiff.

11           C.      As Subrogee of Plaintiff, Intervening Plaintiff claim an interest relating to the

12   property or transactions which are the subject of this action, and they are so situated that the

13   disposition of this action in their absence may impair or impede their ability to protect that

14   interest, within the meaning of Fed. R. Civ. P. Rule 24(a).

15           D.      Since Intervening Plaintiff is entitled to bring its’ claim for property damages

16   against Defendant, they must be joined pursuant to Fed. R. Civ. P. Rule 19(a) because, in their

17   absence, complete relief cannot be accorded among those already parties to the action.

18           E.      The Intervening Plaintiff, Defendant, and Plaintiff agree and consent to the

19   Intervening Plaintiffs’ filing of the Complaint in Intervention, filed contemporaneously, in this

20   action and to the Intervening Plaintiffs’ participation in this action as permitted by Fed. R. Civ. P.

21   Rule 24(a).

22

23

24                                                                                   Law Offices of
     STIPULATION AND AGREED ORDER RE:                                             James M. Kristof, P.S.
                                                                            Island Corporate Center, Suite 360
     INTERVENTION - 2
                                                                                   7525 S.E. 24th Street
                                                                                 Mercer Island, WA 98040
                                                                         Phone: 206-275-0770 Fax: 206-275-0880
 1   JAMES M. KRISTOF, P.S.

 2
     /s/James M. Kristof___________
 3   James M. Kristof , WSBA #9317
     Attorney for Intervening Plaintiff
 4

 5   UNITED STATES ATTORNEY’S OFFICE      PARK CHENAUR & ASSOC., INC., P.S.

 6
     /s/Heather Carney Costanzo________   /s/Miklos Pusztai__________________
 7   Heather Carney Costanzo, FL #37378   Miklos “Mick” Pusztai, WSBA #32024
     Attorney for Defendant               Attorney for Plaintiff
 8

 9   //

10   //

11   //

12

13

14

15

16

17

18

19

20

21

22

23

24                                                              Law Offices of
     STIPULATION AND AGREED ORDER RE:                        James M. Kristof, P.S.
                                                       Island Corporate Center, Suite 360
     INTERVENTION - 3
                                                              7525 S.E. 24th Street
                                                            Mercer Island, WA 98040
                                                    Phone: 206-275-0770 Fax: 206-275-0880
 1                                                ORDER

 2          Pursuant to the above Stipulation by and through the parties hereto, it is hereby

 3   ORDERED that Intervening Plaintiff Progressive Max Insurance Company as Subrogee of

 4   Melinda C. Hanczyk is granted leave to intervene in this action pursuant to Rules 19(a) and 24(a)

 5   of the Federal Rules of Civil Procedure and may file their Complaint in Intervention.

 6                   DATED this 12th day of December 2019.

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11
     Presented by:
12
     JAMES M. KRISTOF, P.S.
13

14   /s/James M. Kristof___________
     James M. Kristof, WSBA #9317
15   Attorney for Intervening Plaintiff

16   Copy received;
     Notice of presentation waived:
17
     UNITED STATES ATTORNEY’S OFFICE                      PARK CHENAUR & ASSOC., INC., P.S.
18

19   /s/Heather Carney Costanzo________                   /s/Miklos Pusztai__________________
     Heather Carney Costanzo, FL #37378                   Miklos “Mick” Pusztai, WSBA #32024
20   Attorney for Defendant                               Attorney for Plaintiff

21

22

23

24                                                                                Law Offices of
     STIPULATION AND AGREED ORDER RE:                                          James M. Kristof, P.S.
                                                                         Island Corporate Center, Suite 360
     INTERVENTION - 4
                                                                                7525 S.E. 24th Street
                                                                              Mercer Island, WA 98040
                                                                      Phone: 206-275-0770 Fax: 206-275-0880
